Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This action is in response to applicant’s amendment of 10 January 2022.  Claims 1-11 are pending and have been considered as follows.   

Allowable Subject Matter
Claims 1-11 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Hualun (WO2020009590 A1) teaches a device having a communications unit for communicating with a vehicle and a set of rescue vehicles. A controller is communicatively coupled to the communications unit. The controller includes access to map data. The controller receives a request to assist an occupant of the vehicle from the vehicle through the communications unit, determines a combination of a meeting place and a corresponding rescue vehicle selected from a set of rescue vehicles from the map data to minimize a total travel time of the vehicle from a current location to the meeting place and the corresponding rescue vehicle from the meeting place to a location for assisting the occupant. The controller transmits respective navigation instructions to each of the vehicle and the corresponding rescue vehicle to the meeting place using the communications unit.
Further, Abari (US 20190197497 A1) teaches a method involves receiving an indication of an impaired sensor component from a first autonomous vehicle. Type of the impaired sensor 
In regards to independent claims 1 and 11, Hualun and Abari taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
	each of the first vehicles includes: 
	  a first travel control section is configured to control the respective first vehicle, on which the first travel control section is mounted, to travel with at least one of (i) another of the first vehicles and (ii) at least one of the second vehicles in alignment on the basis of an instruction from the server, 
	a first information processing section configured to generate a service request on the basis of a specified condition, and 
	a first communication section configured to transmit the service request, which is generated by the first information processing section, to the server, and 
	when receiving the service request from a service requesting first vehicle of the first vehicles, the server is configured to: 

		setting the one of the first vehicles as the service-providing vehicle in a case where the service request from the service requesting first vehicle includes a request for a replacement vehicle, and 
		setting the one of the second vehicles as the service providing vehicle in a case where the service request from the service requesting first vehicle includes a request other than the request for the replacement vehicle,  
	generate a service provision instruction to dispatch the determined service-providing vehicle to the service requesting first vehicle, and  
	transmitting the service provision instruction to the determined service-providing vehicle.

Claim 11 contains similar limitations drawn to a corresponding server to the system of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./         Examiner, Art Unit 3666        

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666